Citation Nr: 1638595	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-04 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for thyroid condition, to include Graves' disease.  


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified at a July 2016 hearing before the Board.  A copy of the hearing transcript has been associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to develop the record and provide the Veteran with a statement of the case (SOC).  At the July 2016 hearing, the Veteran reported that he had received VA audiology treatment from the Community-Based Outpatient Clinic (CBOC) in Brick, New Jersey, since at least 2010.  He also stated that he had an audiology appointment scheduled in September 2016 as well.  Records from the CBOC are not associated with the claims file and must be obtained on remand, including the latest treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Also, given this recent treatment, and the fact that the last VA examination addressing hearing loss was in April 2012, the Board finds that a reexamination is warranted because there exists a substantial possibility of a worsening.

In addition, the Veteran testified at the hearing that he had received private treatment from Dr. K.  Records from this provider have not been associated with the claims file.  The Veteran should be given an opportunity to identify any private treatment received since service and provide those records or authorize VA to attempt to obtain them.  See 38 U.S.C.A. § 5103A(b) (West 2015); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Finally, a remand is necessary to follow the proper procedural requirements for the Veteran's claim for entitlement to service connection for thyroid condition, to include Graves' disease.  The Veteran filed a February 2014 Notice of Disagreement disputing the August 2013 rating decision.  Because the Veteran has not been provided an SOC for his thyroid condition claim, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify the dates of all VA treatment received.  Regardless of the Veteran's response, the AOJ must attempt to obtain all pertinent VA treatment records from treatment at the CBOC in Brick, New Jersey, including the period from 2010 to the present.

In addition, give the Veteran an opportunity to identify or submit any additional pertinent non-VA evidence in support of his claim, to include treatment records from Dr. K.  Based on the Veteran's response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All efforts to procure the records must be documented in the claims file. 

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss disability.  

If an examination is warranted, the claims folder must be made available to and reviewed by the examiner.  The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1000, 2000, 3000, and 4000 Hertz and speech recognition scores using the Maryland CNC Test.  The objective findings and the Veteran's subjective complaints should be recorded in detail.  The VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.

3.  Issue an SOC to the Veteran on the issue of entitlement to service connection for thyroid condition, to include Graves' disease.   The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.     

4.  Readjudicate the claim for entitlement to an initial compensable rating for bilateral hearing loss.  If the benefit sought is not granted, issue a supplemental statement of the case to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




